Citation Nr: 0623395	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  94-24 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial compensable evaluation for benign 
essential tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from March 1988 to November 
1992, with evidence of additional service from June 1984 to 
March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to an Order of the United States Court of 
Appeals for Veterans Claims (Court) dated in March 2003.  
That order vacated and remanded a July 2002 Board decision 
based on an appeal of a hearing officer decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in January 1996, which granted service 
connection for benign essential tremors and assigned a 
noncompensable rating for that disability.  The matter had 
been the subject of an earlier Board decision dated in 
January 1999, which was appealed to the CAVC, vacated and 
remanded in November 2001.


FINDING OF FACT

Benign essential tremors are manifested by not more than the 
equivalent of mild incomplete paralysis or neuritis of the 
lower radicular peripheral nerve group, with no findings 
equivalent to moderate incomplete paralysis or neuritis and 
no tremor of the head and legs.  


CONCLUSION OF LAW

The criteria for an initial 20 percent evaluation for benign 
essential tremors have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.123, 4.124, 4.124a, 
Diagnostic Codes 8512, 8612 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Since the initial adjudication in 1993 preceded the enactment 
of the VCAA in 2000, the VCAA notice by letter, dated in 
April 2004, obviously came after the adjudication and did not 
comply with the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because she had a meaningful 
opportunity to participate effectively in the processing of 
the claims as she had the opportunity to submit additional 
argument and evidence.  The claims were then readjudicated 
following the notice as evidenced by the supplemental 
statement of the case (SSOC) in March 2006.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

As for the content of the notice, it included the type of 
evidence needed to substantiate the claim for increase, 
namely, that the disability is worse.  The veteran was 
informed that VA would obtain VA records and that she could 
submit private medical records or with her authorization VA 
would obtain any such records on her behalf.  She was asked 
to submit evidence, which would include that in her 
possession.  The notice included the general provision for 
the effective date of the claims for increase, that is, the 
date of receipt of the claim. 

The content of the VCAA notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim, except for the 
degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, since the degree of the disability is the issue 
on appeal, the notice, pertaining to the degree of 
disability, was contained in the statement of the case as 
required by 38 U.S.C.A. § 7105(d).  Any defect with respect 
to the notice of degree of disability assignable under 
Dingess at 19 Vet. App. 473 has not prejudiced the veteran's 
claim.  Moreover, such information was provided in the March 
2006 SSOC.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained private treatment 
records and the veteran has been afforded VA examination. 


As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2 (2005).

The words "slight", "moderate", and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6.

Service connection was established for benign essential 
tremors in January 1996.  A noncompensable evaluation was 
assigned under DC 8099-8512, effective from December 1992.  
The veteran appealed the initial rating.  

Under DC 8512, the criteria for a compensable rating, 20 
percent, is incomplete mild paralysis (or neuritis under DC 
8612) of the lower radicular peripheral nerve group.  These 
nerves include all of the intrinsic muscles of the hand, and 
some or all of flexors of wrist and fingers.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8512, 8612 (2005).  Moderate 
incomplete paralysis of the lower radical nerve group of the 
major extremity warrants a 40 percent evaluation.  Complete 
paralysis of the lower radical nerve group of the major 
extremity, with all intrinsic muscles of the hand, and some 
or all of the flexors of the wrist and fingers, paralyzed 
(substantial loss of use of hand) warrants a 70 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8512.  The 
schedule provides that the term "incomplete paralysis" with 
the peripheral nerve code at issue indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
See 38 C.F.R. § 4.124a.

VA examination dated in January 1993 revealed no gross 
detection of any tremors.  VA examination dated in June 1995 
revealed reports of tremor mainly of the hands and 
occasionally of the feet and less likely of the head.  The 
veteran reported that the tremor mainly affected her 
handwriting, but she was able to perform her job as a medic 
in the military.  She noted that although she tried 
medication for the tremor in the military, she was allergic 
to the medication and discontinued it.  The examiner 
diagnosed benign essential tremor without evidence of 
Parkinson's disease or Freidreich's ataxia.  No tremors of 
the legs or head were noted, the tremor reportedly mainly 
affected the hands.  

VA neurological evaluation performed in September 1998 
revealed a fine rapid tremor of both outstretched hands that 
was present during action, typical of a mild, essential 
tremor.  The sensory examination was unremarkable.  The 
examiner noted a mild essential tremor in all likelihood, 
although there were some minor atypical abnormalities noted, 
such as the fact that the tremor did not affect her 
handwriting as severely as it did some people.  There was no 
evidence of other or progressive neurologic deficit.  

The veteran submitted medical evidence of private 
neurological treatment and testing for a history of shaking, 
dated from December 1999 through August 2003.  The impression 
in January 2000 was postural tremor, head tremor and left 
shoulder asymmetry which made dystonic tremor the most likely 
diagnosis at that time.  Essential tremor was thought to be a 
differential but less likely diagnosis.  She was placed on 
medication and seen through April 2000.  She returned to the 
neurologist in July 2003 with various extremity complaints 
including bilateral hand numbness, tingling and discomfort in 
the wrists, forearm and shoulders.  She reported numbness 
turning from the neck and numb feet and weak legs.  The 
diagnosis was postural action tremor, likely essential versus 
dystonic tremor, four extremity complaints involving numbness 
and tingling with questionable bilateral carpal tunnel 
syndrome versus bilateral cervical radiculopathy/cervical 
myelopathy, and lower extremity numbness with differential 
diagnosis of peripheral neuropathy versus lumbosacral 
radiculopathy.  The examiner ordered electrophysical 
assessment to evaluate the complaints.  EMG/Nerve conduction 
study was performed, with results showing left carpal tunnel 
syndrome, mild in degree electrically and normal examination 
of the legs.  

VA neurological examination report dated in June 2004 
revealed that the examiner reviewed the claims folder.  The 
veteran demonstrated a mild to moderate outstretched tremor 
of her hands which worsened slightly with finger-to-nose 
testing.  The diagnosis was essential tremor of both arms.  
The examiner noted the previously reported tremor of the head 
and legs, which was not present at this examination, and 
noted that the veteran reported that her tremor has improved 
and she is on no medication at present.  

The Board considers these findings to most closely 
approximate the criteria for mild incomplete paralysis of 
peripheral nerves of the lower radicular group.  The 
examiners have consistently assessed the condition as mild, 
and EMG and nerve testing has served to only confirm mild 
left handed carpal tunnel syndrome.  Possible involvement of 
other than the upper extremities in 2000 was not found during 
the 2003 testing.  Nonetheless, the Board notes that the 
consistent findings of mild tremor of the upper extremities 
puts the evidence in equipoise.  As such, the Board will 
resolve reasonable doubt in the veteran's favor and grant a 
20 percent evaluation for the essential tremor.  38 U.S.C.A. 
§ 5107(b).  

However, the Board finds that the preponderance of the 
evidence is against a finding in excess of the 20 percent 
rating at any time relevant to this claim.  Specifically, 
manifestations equivalent to moderate incomplete paralysis 
have not been shown in any treatment or examination record.  
The veteran has consistently stated her problem has not 
required medication for years, and she also reported her 
problems were improving in 2004.  In the absence of more 
severe findings, the criteria for a rating in excess of 20 
percent have not been demonstrated, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 

Extraschedular Consideration

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The VA examination 
findings persuasively demonstrate that the schedular rating 
assigned is adequate in this case.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service under 38 C.F.R. § 3.321 is not warranted.  


ORDER

A 20 percent rating, and no more, is granted for benign 
essential tremor, subject to the laws governing the award of 
monetary benefits.  



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


